Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theAnnual Report of China PharmaHub Corp. (the "Company") on Form 10-K for the yearendingDecember 31,2011 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Richard Lui, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Richard Lui Name: Richard Lui Title:President and Chief Executive Officer Dated:May 1, 2012
